Citation Nr: 9908138	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1970 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
rating decision by the Togus, Maine RO.  

In August 1998, a video-conference hearing was conducted by 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
psychiatric disorder is not accompanied by any medical 
evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
psychiatric disorder is not plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant served on active duty from November 1970 to 
February 1971.

An April 1970 pre-enlistment examination report notes that 
the appellant had no complaints or findings of a 
psychological disorder.  Upon examination, psychiatric 
evaluation was "normal."  Service medical records are 
negative for complaints or findings of a psychiatric 
disorder.  It was recommended that the appellant be separated 
from service.  December 1970 Medical Board Proceedings note 
that the appellant was recommended for separation because of 
defective vision in his right eye.  A December 1970 
examination report notes that the appellant had no complaints 
or findings of a psychological disorder.  Upon examination, 
psychiatric evaluation was "normal." 

In December 1997, the appellant filed a claim for service 
connection for depression.  In support of his claim, he 
submitted VA treatment records dated from December 1997 to 
January 1998.  These treatment records note that the 
appellant was admitted for alcohol detoxification and 
complaints of depression in December 1997.  Impression 
included alcohol intoxication and withdrawal.

In a statement received by the RO in February 1998, the 
appellant indicated that his drinking was becoming worse.  He 
further indicated that he is paranoid and tends to isolate 
himself.  He stated that he has tried to commit suicide on a 
few occasions.  In a statement received by the RO in April 
1998, the appellant indicated that after he was discharged, 
he started drinking and using drugs and became depressed.

During an August 1998 video-conference hearing, the veteran 
testified that he has not been diagnosed with any psychiatric 
disorder.  He noted that because of his "alcohol problem . . 
. they won't deal with the psychiatrist or psychologist until 
[he] quit[s] drinking."  He testified that he was currently 
seeing a counselor and that he would submit a statement from 
her.  He was asked whether he wanted to waive RO 
consideration of the additional evidence and submit it 
directly to the Board.  The veteran stated that he would 
submit the additional evidence in support of his claim 
directly to the Board. 

Subsequently received was an August 1998 statement from 
Muffie Pierce, the appellant's licensed clinical social 
worker, wherein she notes that she had been seeing the 
appellant since July 1998.  The appellant initially sought 
treatment for alcohol dependence following a crisis 
intervention visit for suicidal ideation.  She noted that the 
appellant has reported symptoms of depression, to include: 
depressed mood; diminished interest in almost all activities; 
insomnia; fatigue; and feelings of worthlessness, guilt and 
indecisiveness.  Ms. Pierce indicated that these symptoms 
have resulted in the veteran's alcoholism.  It was reported 
that the veteran had isolated himself from long term friends 
so that he wouldn't have to tell them of his failed 
enlistment.  Ms. Pierce stated that as sobriety was reached 
and prolonged, further symptoms of depression would be 
evident.

Analysis

The appellant contends that the RO erred by failing to grant 
service connection for a psychiatric disorder.  Specifically, 
he contends that he has suffered from depression since he was 
discharged for being medically unfit for military service.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a psychiatric disorder is 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the Court of Appeals for Veterans 
Claims noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability . . . In the absence 
of proof of a present disability there can be no valid 
claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that under the applicable criteria, service 
connection will be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case at hand, the veteran's service medical records 
are negative for a diagnosis of a psychiatric disorder.  
Additionally, in the case at hand, the veteran has not 
presented any evidence of a current diagnosis of a 
psychiatric disorder.  While a social worker has reported 
symptoms of depression, no diagnosis has been established by 
the current record.  Without competent evidence showing that 
the veteran presently experiences disability, his claim may 
not be considered well grounded and therefore must be denied.  
Brammer, supra.


ORDER

The claim for entitlement to service connection for a 
psychiatric disorder is denied. 



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 
- 3 -


